I114th CONGRESS2d SessionH. R. 5804IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Culberson (for himself, Mr. Smith of Texas, Mr. Brady of Texas, Mr. Weber of Texas, Mr. Farenthold, and Mr. Sessions) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 412(a)(2) of the Immigration and Nationality Act to require the Director of the Office of Refugee Resettlement to obtain the approval of the Governor of a State before placing or resettling a refugee with the State, and for other purposes. 
1.Short titleThis Act may be cited as the No Resettlement Without Consent Act.  2.Conditions on domestic resettlement of refugeesSection 412(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1522(a)(2)) is amended by adding at the end the following: 
 
(E)Notwithstanding any other provision of law, including the preceding provisions of this paragraph, beginning on the date of the enactment of this subparagraph, the following limitations on programs for domestic resettlement of refugees under this chapter shall apply: (i)The Director shall not place or resettle a refugee within a State without the approval of the Governor of the State. 
(ii)Notwithstanding any approval granted under clause (i), the Director shall not place or resettle a refugee in any locality within a State if the locality has in effect a law, or a policy with the effect of law, disapproving of refugee resettlement in that locality. .  